IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of                 No. 72634-0-1
H.L.
                                                  DIVISION ONE
STATE OF WASHINGTON,

                                                                                     c:;r-   CO r
                          Respondent,                                                        ~•   No. 72634-0-1/2


        On October 6, Dr. Singer filed a 90-day petition to commit H.L. for additional

treatment. The petition alleged that H.L. "was taken into custody as a result of conduct

in which . . . she attempted or inflicted physical harm upon the person of another or.. .

herself.. . and continues to present, as a result of a mental disorder, a likelihood of

serious harm," and that H.L. was "gravely disabled." The petition states, in pertinent

part:

        [H.L.] has a mental disorder with paranoia, delusional thinking, mood
        lability, agitation, auditory hallucinations, and impaired judgment and
        impulse control. She has a history of hospitalizations, as well as a history
        of assaultive behavior. She reportedly went missing several months ago
        and ended up psychiatrically hospitalized for six months in Paris. Upon
        her return to Seattle she went to the [emergency room] seeking help, but
        became angry and threw her purse at the social worker without warning.
        She threatened to slap her mother, whom she has assaulted in the past.
        She stated she could not go to her apartment because of the ghosts there.
        She was too impaired to formulate a plan for meeting her basic needs
        safely.

        In the hospital she is gradually stabilizing but her thinking remains
        delusional and tangential. She continues to report auditory hallucinations
        and is observed responding to internal stimuli. She is unwilling to return to
        her apartment due to her continued belief that the ghosts are related to the
        apartment rather than to her illness. Although she is medication
        compliant, her judgment and insight remain impaired. If she were
        released prematurely she would be at risk of discontinuing her
        medications and deteriorating further, endangering others and remaining
        unable to care safely for her basic needs in the community. [90-day more
        restrictive involuntary treatment] is currently recommended, until she is
        sufficiently stabilized to engage in court-ordered outpatient treatment.

        The superior court held a bench trial on the 90-day involuntary treatment petition

beginning at 1:30 p.m. on October 22. Throughout the entire trial, H.L. interrupted

numerous times by "yelling and screaming."
No. 72634-0-1/3


       At the beginning of the trial, the State moved to amend the petition to allege H.L.

threatened, inflicted, or attempted to inflict physical harm to others and herself after

commitment for evaluation and treatment. H.L. did not object to amending the petition.

       Dr. Singer testified that H.L. suffered from paranoid schizophrenia and exhibited

"[d]elusional thinking" and "auditory hallucinations." Dr. Singer stated H.L. "is labile to

the point of agitation. Her thought process is tangential. Recently she has been voicing

depression and suicidal ideation." Dr. Singer stated that although H.L. was initially

"calm" and cooperative," "[r]ecently she has been significantly worse" and "all over the

map . .. with plans for how she will care for herself."

       Dr. Singer testified regarding H.L.'s behavior while hospitalized at Navos. On

October 16, Navos staff placed H.L. in seclusion after observing H.L kissing a male

patient. On October 17, H.L "threw a tray at staff." The psychiatric progress notes from

October 19 indicated that H.L. refused all morning medications and "hugged and kissed

[a male patient] without any evident context."

       Dr. Singer testified that on October 20, H.L. repeatedly yelled that she was going

to kill herself. A short time later, Dr. Singer observed H.L. "screaming" at the American

Medical Response (AMR) drivers and threatening to kill them.

       During a meeting with social services on October 21, H.L. yelled that she wished

her mom would die. When the social service worker explained that H.L. would be

unable to obtain housing if she continued to yell when stressed, H.L. said that she

"wanted to die, that she did not want this life." H.L. stated that she wanted to kill herself

and did not want medications. H.L. yelled and banged on a chair so loudly that Navos

staff responded out of concern for the safety of the staff member.
No. 72634-0-1/4



       Dr. Singer testified the morning of October 22, H.L. was "verbally abusive" and

threw her shower supplies at Navos staff. When the staff attempted to direct H.L. to her

room, she punched a staff member in the chest and left arm.

       Dr. Singer testified H.L was recently psychiatrically hospitalized for six months in

Paris, France. While hospitalized in France, H.L. received a prescription for

Olanzapine. After the United States Embassy transported H.L. back to the United

States, she "immediately ended up back in the hospital."

       Dr. Singer testified that due to her mental impairment, H.L. was unable to

develop a consistent and coherent plan for taking care of herself outside of the hospital

setting. Dr. Singer told the court that H.L. had an apartment but refused to live there.

Dr. Singer stated that the alternatives H.L. suggested regarding where she would live if

released from the hospital "vary minute by minute" and there seemed to be a "high

likelihood" she would "tak[e] off, once again, when she is really not able to care for

herself, even here with supports."

       Dr. Singer testified that as a result of her mental disorder, H.L. presented a

"substantial risk of physical harm to others," was "in danger of serious physical harm

from a failure or inability to provide for her essential needs of health and safety," and

was "gravely disabled." Dr. Singer stated that her conclusion was based in part on

H.L.'s inability to present a coherent and consistent plan regarding where she would live

after leaving the hospital. Dr. Singer also believed H.L.'s "sexually aggressive behavior"

could lead to H.L. being sexually assaulted if she left the Navos facility.

       H.L. testified that her prescribed medication made her feel physically ill,

emotional, and depressed.
No. 72634-0-1/5


      At the conclusion of the testimony, the State withdrew the allegations related to

precommitment acts creating a risk of harm.

      The court found Dr. Singer credible and that the Navos medical records

supported her testimony. The court found that H.L. suffered from a mental impairment,

paranoid schizophrenia. The court found by clear, cogent, and convincing evidence that

H.L. continued to present a likelihood of serious harm to herself and others1 and that

H.L. was gravely disabled under RCW 71.05.020(17)(a).

              The court also finds that she is gravely disabled. She remains
       highly delusional, psychotic, angry, and hostile. She continues to scream
      and yell when met with restraints or limits or stressful situations. Because
      of her mental impairment, she is unable to develop a coherent plan for
      taking care of herself outside of a hospital setting. She is unable to find
      housing on her own, refuses to return to her apartment because she
      believes it's inhabited by ghosts.

             . . . She has fled the country once, leading to her hospitalization in
      France . . . and being prescribed . . . Olanzapine. She is verbalizing a
      plan to leave the country again ... if discharged. . . . But she has
      demonstrated that she is unable to care for herself if she were released.
      .. . She has no other housing at the moment, and at times insists she will
      not go to a shelter — ... at other times she says she will go to a shelter.
      The court agrees with Dr. Singer's opinion that she currently is too
      symptomatic to be able to find adequate shelter on her own without
      substantial assistance through her treatment provider.

      The court entered an order remanding H.L. into the custody of Navos for

"a further period of intensive treatment not to exceed 90 days from the date of

judgment."

      1 The court ruled:
               The court also finds that as a result of this mental impairment, she does currently
      present a substantial risk of harm to herself and to others, based on the following
      findings: She is currently highly impulsive and has been in seclusion at Navos very
      recently because of her uncontrolled behavior. She is throwing items at staff at Navos.
      She physically struck a staff member this morning. She has gotten agitated extremely
      easily. She has repeatedly threatened to harm herself, her mother, and the AMR
      crewmembers. She remains highly labile, yelling and screaming throughout even the
      court proceedings. This is sufficient to establish that she presents currently a risk of
      harm to herself and to others.
No. 72634-0-1/6


       H.L. appeals the 90-day commitment order. H.L. contends insufficient evidence

supports the finding that she was "gravely disabled" under RCW 71.05.020(17)(a).

       Preliminarily, the State asserts the appeal is moot. We disagree. "An individual's

release from detention does not render an appeal moot where collateral consequences

flow from the determination authorizing such detention." In re Pet, of M.K., 168 Wn.

App. 621, 626, 279 P.3d 897 (2012). Under chapter 71.05 RCW, the superior court

considers the history of recent prior civil commitments. See RCW 71.05.012

("consideration of prior mental history is particularly relevant in determining whether the

person would receive, if released, such care as is essential for his or her health or

safety"); RCW 71.05.212(1 )(d) ("Whenever a designated mental health professional. ..

is conducting an evaluation under this chapter, consideration shall include all

reasonably available . . . records regarding . .. [p]rior commitments under this

chapter."); RCW 71.05.245 ("(1) In making a determination of whether a person is

gravely disabled, presents a likelihood of serious harm, or is in need of assisted

outpatient mental health treatment. . . , the court must consider the symptoms and

behavior of the respondent in light of all available evidence concerning the respondent's

historical behavior. ... (3) In making a determination of whether there is a likelihood of

serious harm . . . , the court shall give great weight to any evidence before the court

regarding whether the person has: . . . (b) a recent history of one or more

commitments.").

       Because the appeal is not moot, we address the merits of the appeal. The State

alleged H.L. was gravely disabled under RCW 71.05.020(17)(a). RCW

71.05.020(17)(a) provides that an individual is "gravely disabled" when, as a result of a
No. 72634-0-1/7


mental disorder, the individual "[i]s in danger of serious physical harm resulting from a

failure to provide for his or her essential human needs of health or safety."

       To meet the burden of establishing an individual is gravely disabled under RCW

71.05.020(17)(a), the State must present "recent, tangible evidence of failure or inability

to provide for such essential human needs as food, clothing, shelter, and medical

treatment." In re Pet, of LaBelle. 107 Wn.2d 196, 204-05, 728 P.2d 138 (1986). The

State must also show the failure or inability to provide for essential needs presents "a

high probability of serious physical harm within the near future unless adequate

treatment is afforded." LaBelle, 107 Wn.2d at 204-05.

       "[W]e will not disturb the trial court's findings of 'grave disability' if supported by

substantial evidence which the lower court could reasonably have found to be clear,

cogent and convincing." LaBelle, 107 Wn.2d at 209. Substantial evidence is the

quantum of evidence sufficient to persuade a rational fair-minded person the premise is

true. InreDetof H.N.. 188 Wn. App. 744, 355 P.3d 294, 303 (2015).

       H.L. contends the court based the finding of grave disability, in part, on her lack

of housing and ignored the evidence showing she was willing to work with her treatment

team to find housing, stay with a friend, or live in a shelter. We disagree.

       The record shows sufficient evidence supports finding that H.L. was gravely

disabled under RCW 71.05.020(17)(a). The court found that H.L. was gravely disabled

based on the undisputed evidence that H.L. remained delusional, psychotic, angry, and

hostile. As a result of her mental disorder, the court found H.L. was unable to develop a

consistent and coherent plan for taking care of herself outside of the hospital setting and
No. 72634-0-1/8


was too symptomatic to find adequate shelter on her own. The record supports this

finding.

       Dr. Singer testified that H.L. provided varying explanations of where she would

live after her hospitalization. Dr. Singer stated that H.L. had an apartment but was "a

hundred percent consistent" in refusing to live in the apartment because she "saw

ghosts and heard voices there." In September, H.L. expressed interest in mental health

housing. On October 9, H.L. stated that she "could go stay with her mother's friend until

she could get another apartment." On October 20, H.L. said that she planned to "live

with her father on Delridge Way" but the telephone numbers she provided Dr. Singer did

not belong to her father. Later on October 20, H.L. told Dr. Singer that rather than

finding housing, she "was going to go on a vacation" to Canada. On October 21 when

asked by a social worker where she would live after leaving Navos, H.L. stated she

"would just be homeless" but insisted that she would not live in a shelter.

            Dr. Singer noted that because H.L. refused to return to her apartment, she had

"no other alternative" source of housing. Dr. Singer testified that the alternatives H.L.

offered "seem to be made up" and "vary minute by minute." The fact that H.L. had "no

clear shelter plans and [a] propensity for fleeing the country" was "very concerning."

According to Dr. Singer, H.L. was "just clutching at ideas" and had "no reality basis on

what it would mean to go out in the current weather and find her way to a place to stay

warm and dry tonight, let alone down the road."

           The evidence supports the court's determination that H.L. "has no other housing

at the moment" and "is too symptomatic to be able to find adequate shelter on her own."

The evidence supports the determination that H.L. was in danger of serious physical


                                               8
No. 72634-0-1/9


harm resulting from a failure to provide for her essential human needs and was gravely

disabled under RCW71.05.020(17)(a).

      We affirm.




                                                           Vrfifl^,
WE CONCUR




                   £